January 20, 2010 CBS Corporation 51 West 52nd Street New York, NY 10019 Dear Sirs: I am the Executive Vice President and General Counsel of CBS Corporation, a Delaware corporation (“CBS” or the “Company”). I am delivering this opinion in connection with the Registration Statement on Form S-8 (the “Registration Statement”) of CBS filed with the Securities and Exchange Commission under the Securities Act of 1933, as amended, with respect to the registration of 73,075,000 shares of CBS’ Class B Common Stock, par value $0.001 per share (the “Shares”), to be issued and sold under the following plans (the “Plans”): (i)CBS Corporation 2009 Long-Term Incentive Plan; (ii)CBS Corporation 2000 Stock
